—Appeal from an order of the Supreme Court, New York County (Herman Cahn, J.), entered June 19, 1997, which, insofar as appealed, directed plaintiff to appear for a deposition before defendants complied with his demand for documents, unanimously dismissed, without costs.
In view of the fact that the motion court has, in a scheduling order post-dating the order on appeal, directed that the documents requested by plaintiff be produced prior to the completion of plaintiffs deposition, the instant appeal is rendered moot. In any event, it was not an improvident exercise of the motion court’s broad discretion in the supervision of disclosure (see, Matter of Love Canal Actions, 161 AD2d 1169) to have adopted, under the circumstances herein, a sequence of disclosure according with the order in which the parties’ respective disclosure notices were served. Concur — Sullivan, J. P., Rosenberger, Rubin, Tom and Andrias, JJ.